UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6216


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RODERICK DONTA STRONG,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville.   Malcolm J. Howard,
Senior District Judge. (4:09-cr-00020-H-1; 4:12-cv-00177-H)


Submitted:   April 18, 2013                 Decided:   April 23, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roderick Donta Strong, Appellant Pro Se.     Jennifer P. May-
Parker,   Assistant  United States Attorney,   Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Roderick     Donta     Strong     seeks       to    appeal   the     district

court’s    order    dismissing     as    untimely     his       28    U.S.C.A.     §    2255

(West Supp. 2012) motion.           The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.        § 2253(c)(1)(B)        (2006).               A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable     claim    of    the    denial     of     a    constitutional          right.

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).

            We have independently reviewed the record and conclude

that Strong has not made the requisite showing.                        Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

dispense    with      oral   argument       because        the       facts   and       legal

contentions    are    adequately        presented     in       the   materials     before

this court and argument would not aid the decisional process.

                                                                               DISMISSED




                                          2